IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00137-CV

2008 CHEVROLET CORVETTE, VIN#1G1YY36W585105455,
                                     Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                           From the 66th District Court
                               Hill County, Texas
                              Trial Court No. 51,223


                                      ORDER


      The Court’s opinion issued in this case on March 10, 2016. On April 4, 2016, a

motion for rehearing was received and filed. The transmittal letter was dated March 28,

2016 which was three days after the deadline for filing a motion for rehearing.

Accordingly, on April 14, 2016, the Court dismissed the motion for rehearing because the

Court had no jurisdiction to rule on an untimely motion for rehearing.

      James Tyron Riggs has now filed a document entitled “Motion for Relief from the

Judgment” which is obviously an effort to explain why the motion for rehearing was
timely or alternatively, why its late filing should be excused. However, the evidence,

including the additional evidence submitted with this motion, does not support a

conclusion that the motion for rehearing was timely filed.

       Accordingly, the Court dismisses the Motion for Relief from the Judgment because

the Court has no jurisdiction to rule on it at this time. Further, the Court will not respond

to further motions or requests for relief from Riggs filed in this Court with regard to this

proceeding.

                                            PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion dismissed
Order issued and filed June 15, 2016




2008 Chevrolet Corvette, VIN#1G1YY36W585105455 v. State                                Page 2